

115 HR 4045 IH: Removing Onerous Obstacles in the Tax code for Mainstreet Businesses Act
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4045IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Barr (for himself and Mr. Tiberi) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 for shareholder ownership and passive income rules of
			 the personal holding company tax provisions.
	
 1.Short titleThis Act may be cited as the Removing Onerous Obstacles in the Tax code for Mainstreet Businesses Act or as the ROOT for Mainstreet Businesses Act. 2.Royalties and rents derived in the active conduct of a trade or business (a)Exception from definition of personal holding companyParagraph (c) of section 542 of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (7), by striking the period at the end of subparagraph (8) and inserting ; and, and by adding at the end the following new paragraph:
				
 (9)a corporation with greater than 50 percent stock ownership (as determined in section 542(a)) held by nonresident alien individuals with no effectively connected income under section 871 or 877..
			(b)Modifications related to definition of personal holding company income
 (1)Paragraph (1) of section 543(a) of the Code is amended by striking and at the end of paragraph (D), by striking the period at the end of paragraph (E) and inserting , and, and by adding at the end the following new subparagraph:  (F)Royalties and rents derived in the active conduct of a trade or business and which are received from a person other than a related person (within the meaning of section 954(d)(3))..
 (2)Paragraph (4) of section 543(a) of such Code is amended by inserting , which do not qualify for the active conduct of a trade or business exception in subsection (a)(1)(F) after Copyright royalties in the matter preceding subparagraph (A).
 (3)Paragraph (A) of section 543(a)(5) of such Code is amended by inserting , which do not qualify for the active conduct of a trade or business exception in subsection (a)(1)(F) after Produced film rent.
 (4)Paragraph (3) of section 543(b) of such Code is amended by inserting (but does not include rents derived from the active conduct of a trade or business as provided in subsection (a)(1)(F)) after means the gross income from rents in the matter preceding subparagraph (A).
 (c)Effective dateThe amendments made by this section shall apply to taxable years ending on or after the date of the enactment of this Act.
			